                   Case 18-12655-CSS           Doc 996       Filed 07/17/19        Page 1 of 12



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE
------------------------------------------------------- x
In re:                                                  :
                                                        :    Chapter 11
                                                        :
LBI MEDIA, INC., et al.                                 :    Case No. 18–12655 (CSS)
                                                        :
                  Debtors.1                             :    (Jointly Administered)
                                                        :
                                                        :    Hearing Date: To be determined.
                                                        :    Objection Deadline: July 31, 2019 at 4:00 p.m. (ET)
------------------------------------------------------- x

                         MOTION OF DEBTORS PURSUANT TO
            11 U.S.C. § 1121(d) FOR ENTRY OF AN ORDER (I) EXTENDING
         THEIR EXCLUSIVE PERIODS AND (II) GRANTING RELATED RELIEF

                    LBI Media, Inc. and its affiliated debtors in the above-captioned chapter 11 cases

(the “Chapter 11 Cases”), as debtors and debtors in possession (collectively, the “Debtors” or

“LBI”), hereby submit this motion (the “Motion”) for entry of an order, substantially in the form

attached hereto as Exhibit A (the “Proposed Order”), extending the exclusive period during

which only the Debtors may file a chapter 11 plan and solicit acceptances thereof. Specifically,

the Debtors seek to (a) extend their exclusive period to file a chapter 11 plan (the “Exclusive Filing

Period”) for each Debtor, through and including November 16, 2019, and (b) extend their

exclusive period to solicit acceptances of a chapter 11 plan (the “Exclusive Solicitation Period,”




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: LBI Media, Inc. (8901); Liberman Broadcasting, Inc. (8078); LBI Media Holdings, Inc.
(4918); LBI Media Intermediate Holdings, Inc. (9635); Empire Burbank Studios LLC (4443); Liberman Broadcasting
of California LLC (1156); LBI Radio License LLC (8905); Liberman Broadcasting of Houston LLC (6005); Liberman
Broadcasting of Houston License LLC (6277); Liberman Television of Houston LLC (2887); KZJL License LLC
(2880); Liberman Television LLC (8919); KRCA Television LLC (4579); KRCA License LLC (8917); Liberman
Television of Dallas LLC (6163); Liberman Television of Dallas License LLC (1566); Liberman Broadcasting of
Dallas LLC (6468); and Liberman Broadcasting of Dallas License LLC (6537). The Debtors’ mailing address is 1845
West Empire Avenue, Burbank, California 91504.




RLF1 21646250v.1
                   Case 18-12655-CSS     Doc 996        Filed 07/17/19   Page 2 of 12



and together with the Exclusive Filing Period, the “Exclusive Periods”) through and including

January 15, 2020. In support of this Motion, the Debtors respectfully state as follows:

                                       Preliminary Statement

                    1.   The Debtors commenced these Chapter 11 Cases to accomplish a

comprehensive financial restructuring that would, among other things: (i) deleverage their capital

structure and better position the Debtors to compete in the highly competitive television and radio

broadcasting and production industry; (ii) maximize recoveries for the Debtors’ economic

stakeholders; and (iii) preserve more than 1,000 jobs and maintain key customer and vendor

relationships that are critical to the Debtors’ businesses.

                    2.   The Debtors have made significant progress towards that goal. On April

17, 2019, this Court confirmed the Third Amended Joint Chapter 11 Plan of Reorganization of

LBI Media, Inc. and its Affiliated Debtors [D.I. No. 829] (the “Plan”). However, the Plan will not

become effective until regulatory approvals of the transactions contemplated thereby are obtained.

The Debtors have filed the necessary applications to seek such regulatory approval, and are

preparing for emergence, but recognize that it may require additional time to obtain approval.

Accordingly, the Debtors seek a 120-day extension of the Exclusive Filing Period and the

Exclusive Solicitation Period to November 16, 2019 and January 15, 2020, respectively, without

prejudice to their right to seek a further extension.

                    3.   The Debtors respectfully submit that the relief requested herein should be

granted.

                                         Case Background

                    4.   On November 21, 2018, the Debtors each commenced with this Court a

voluntary case under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).



                                                  2
RLF1 21646250V.1
                   Case 18-12655-CSS     Doc 996      Filed 07/17/19    Page 3 of 12



The Debtors are authorized to continue to operate their business and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On

December 6, 2018 the United States Trustee for the District of Delaware appointed the Official

Committee of Unsecured Creditors (the “Creditors’ Committee”) [D.I. No. 133]. No trustee or

examiner has been appointed in these Chapter 11 Cases.

                    5.   The Debtors’ Chapter 11 Cases are being jointly administered for

procedural purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”).

                    6.   Additional information regarding the Debtors’ business, capital structure,

and the circumstances leading to the commencement of these chapter 11 cases is set forth in the

Declaration of Brian Kei in Support of the Debtors’ Chapter 11 Petitions and First Day Relief

[D.I. 13] and the disclosure statement for the Plan [D.I. 417].

                                      Jurisdiction and Venue

                    7.   The Court has jurisdiction over the Debtors, their estates, and this matter

under 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012. This is a core

proceeding under 28 U.S.C. § 157(b). Venue is proper in this district under 28 U.S.C. §§ 1408

and 1409.

                                          Relief Requested

                    8.   Section 1121(b) of the Bankruptcy Code provides for an initial period of

120 days after the commencement of a chapter 11 case during which a debtor has the exclusive

right to file a chapter 11 plan. See 11 U.S.C. § 1121(b) (“Except as otherwise provided in this

section, only the debtor may file a plan until after 120 days after the date of the order for relief

under this chapter.”). Section 1121(c)(3) of the Bankruptcy Code provides that if a debtor files a

                                                  3
RLF1 21646250V.1
                   Case 18-12655-CSS           Doc 996        Filed 07/17/19        Page 4 of 12



plan within the 120-day Exclusive Filing Period, it has a 180-day period from its petition date to

solicit acceptance of its plan. 11 U.S.C. §11 1121(c)(3). The Debtors’ initial Exclusive Filing

Period and Exclusive Solicitation Period were set to expire on March 21, 2019, and May 20, 2019,

respectively. On April 23, 2019, the Bankruptcy Court entered an order extending the Exclusive

Filing Period to July 19, 2019 and the Exclusive Solicitation Period to September 17, 2019

[D.I. No. 861].

                    9.     By this Motion, pursuant to section 1121(d) of the Bankruptcy Code, the

Debtors request entry of an order further extending their Exclusive Filing Period for 120 days

through and including November 16, 2019, and their Exclusive Solicitation Period for 120 days

through and including January 15, 2020, without prejudice to the Debtors’ rights to seek additional

extensions of such periods.2

                                                 Basis for Relief

                    10.    Pursuant to section 1121(d) of the Bankruptcy Code, the Court may extend

the Exclusive Periods “for cause.”3 The Debtors may seek extensions of the Exclusive Periods at

any time before its expiration. “[I]f a motion to extend the time to take any action is filed before

the expiration of the period prescribed by the [Bankruptcy Code, Bankruptcy Rules, Local Rules]

or Court order, the time shall automatically be extended until the Court acts on the motion, without

the necessity for the entry of a bridge order.” Local Rule 9006-2; see, e.g., In re Matter of CPM


2
  Pursuant to Rule 9006-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy
Court for the District of Delaware (the “Local Rules”), “if a motion to extend the time to take any action is filed
before the expiration of the period prescribed by the Bankruptcy Code, Bankruptcy Rules, Local Rules or Court order,
the time shall automatically be extended until the Court acts on the motion, without the necessity for the entry of a
bridge order.” Here, this Motion was filed prior to the expiration of the current Exclusive Periods. Accordingly, such
periods are automatically extended until the Court has an opportunity to consider the Motion.

3
  See 11 U.S.C. § 1121(d) (“[O]n the request of a party in interest made within the respective periods specified in
subsections (b) and (c) of this section and after notice and a hearing, the court may for cause reduce or increase the
120-day period or the 180-day period referred to in this section.”).



                                                          4
RLF1 21646250V.1
                   Case 18-12655-CSS      Doc 996      Filed 07/17/19    Page 5 of 12



Energy Sys., Inc., 103 B.R. 508, 508 (Bankr. D. Del. 1989) (noting that an extension request made

on the 119th day of the original 120–day period established by statute was timely).

                    11.   The Bankruptcy Code neither defines the term “cause” for purposes of

section 1121(d) nor establishes formal criteria for an extension of the Exclusive Periods. The

legislative history of section 1121 of the Bankruptcy Code indicates, however, that “cause” is

intended to be a flexible standard to balance the competing interests of a debtor and its creditors.

See H.R. Rep. No. 95-595, at 231-32 (1978), reprinted in 1978 U.S.C.C.A.N. 5787, 6191 (noting

that Congress intended to give bankruptcy courts great flexibility to protect a debtor’s interests by

allowing a debtor an unimpeded opportunity to negotiate settlement of debts without interference

from other parties in interest).

                    12.   In determining whether cause exists to extend a debtor’s exclusive periods,

a bankruptcy court may consider a variety of factors to assess the totality of circumstances in each

case. See, e.g., First Am. Bank of N.Y. v. Southwest Gloves & Safety Equip., Inc., 64 B.R. 963,

965 (D. Del. 1986) (“Section 1121(d) provides the Bankruptcy Court with flexibility to either

reduce or increase that period of exclusivity in its discretion.”); In re Borders Group, Inc., 460

B.R. 818, 821–22 (Bankr. S.D.N.Y. 2011) (“The determination of cause under section 121(d) is a

fact-specific inquiry and the court has broad discretion in extending or terminating exclusivity”);

In re Adelphia Comm. Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y. 2006) (identifying objective

factors courts historically have considered in determining whether cause exists to extend or

terminate exclusivity); see also In re McLean Indus., Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y.

1987); In re Dow Corning Corp., 208 B.R. 661, 664 (Bankr. E.D. Mich. 1997); In re Express One

Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996).




                                                   5
RLF1 21646250V.1
                   Case 18-12655-CSS           Doc 996      Filed 07/17/19    Page 6 of 12



                    13.      These factors include, without limitation:

                          i. the size and complexity of the debtor’s case;

                          ii. the necessity for sufficient time to permit the debtor to negotiate a chapter
                              11 plan and prepare adequate information;

                      iii. the existence of good faith progress towards reorganization;

                      iv. the fact that the debtor is paying its bills as they become due;

                          v. whether the debtor has demonstrated reasonable prospects for filing a viable
                             plan;

                      vi. whether the debtor has made progress in negotiations with its creditors;

                      vii. the amount of time which has elapsed in the case;

                     viii. whether the debtor is seeking an extension of exclusivity in order to pressure
                           creditors to submit to the debtor’s reorganization demands; and

                      ix. whether an unresolved contingency exists.

See, e.g., Adelphia Comm., 352 B.R. at 587 (noting that the nine factors listed above are “objective

factors which courts historically have considered in making determinations of this character”); In

re Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 183 (Bankr. D.N.J. 2002); In re McLean Indus.

Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y. 1987).

                    14.      Not all of these factors are relevant in every case, and a finding that any one

of these factors exist may justify extending a debtor’s exclusive periods. See In re Express One

Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996) (finding four factors relevant in determining

whether cause exists to extend exclusivity); In re Interco, Inc., 137 B.R. 999, 1001 (Bankr. E.D.

Mo. 1992) (same); see also Dow Corning, 208 B.R. at 670 (“When the Court is determining

whether to terminate a debtor’s exclusivity, the primary consideration should be whether or not

doing so would facilitate moving the case forward. And that is a practical call that can override a

mere toting up of the factors.”).



                                                        6
RLF1 21646250V.1
                   Case 18-12655-CSS      Doc 996      Filed 07/17/19    Page 7 of 12



                    15.   The requested extension of the Exclusive Periods will enable the Debtors to

implement the Plan. The Exclusive Periods established by Congress were incorporated in the

Bankruptcy Code to afford a full and fair opportunity for a debtor to propose a chapter 11 plan and

solicit acceptances of such plan without the deterioration and disruption of a debtor’s business that

might be caused by the filing of multiple competing plans. Having confirmed the Plan with

overwhelming creditor support, including the support of, among others, the Creditors’ Committee

and the Debtors’ first and second lien lenders, the Debtors are well on their way down this path

and require an extension to allow them a full and fair opportunity to implement the Plan and have

the Plan go effective free of any distraction that a competing plan process would cause. As

discussed above and below, applying the identified standards to the facts of these Chapter 11 Cases

demonstrates that ample cause exists to further extend the Exclusive Periods.             Under the

circumstances of these cases, terminating the Exclusive Periods at this stage would be antithetical

to the purpose of chapter 11 of the Bankruptcy Code and detrimental to the reorganization process.

A.       The Debtors’ Cases Are Complex

                    16.   The size and complexity of a debtor’s case alone may constitute cause to

extend the Exclusive Periods. The legislative history of section 1121(d) of the Bankruptcy Code

provides that “if an unusually large company were to seek reorganization under chapter 11, the

court would probably need to extend the time in order to allow the debtor to reach an agreement.”

H.R. Rep. No. 95-595, at 208 (1978), reprinted in 1978 U.S.C.C.A.N. 5963. Similarly, “[t]he

large size of the debtor and the consequent difficulty in formulating a plan . . . for a huge debtor

with a complex financial structure are important factors which generally constitute cause for

extending the exclusivity periods.” In re Texaco Inc., 76 B.R. 322, 326 (Bankr. S.D.N.Y. 1987).

See also In re Borders Group, Inc., 2011 WL 9155779, *3 (Bankr. S.D.N.Y. June 2, 2011) (citing



                                                   7
RLF1 21646250V.1
                   Case 18-12655-CSS      Doc 996      Filed 07/17/19    Page 8 of 12



In re Texaco, Inc., 76 B.R. at 326 and granting extension of exclusivity periods for 120 days); In

re Adelphia Commc’ns Corp., 336 B.R. 610, 674 (Bankr. S.D.N.Y. 2006) (noting that factors

constituting “cause” for extension of exclusivity periods include “the size and complexity of the

case” and “the necessity of sufficient time to permit the debtor to negotiate a plan of reorganization

and prepare adequate information to allow a creditor to determine whether to accept such plan.”).

                    17.   The size and complexity of the Debtors’ Chapter 11 Cases supports a further

extension of the Exclusive Periods. The Debtors operate a national media company that owns or

licenses twenty-seven (27) Spanish-language television stations and radio stations producing

programming that serves some of the nation’s largest media markets and reaches millions of

viewers and listeners. The Debtors’ schedules of assets and liabilities and statements of financial

affairs indicate that the Debtors have hundreds of creditors on a consolidated basis, and over 5,000

parties in interest received notice of these Chapter 11 Cases. The Debtors’ cases are considered

“larger chapter 11 cases” under the Appendix B Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed Under United States Code By Attorneys in

Larger Chapter 11 Cases, and a fee examiner has been appointed in accordance with the Amended

General Order Regarding Fee Examiners in Chapter 11 Cases with Combined Assets and/or

Liabilities in Excess of $100,000,000 Before Judge Christopher S. Sontchi [D.I. 616].

                    18.   Nearly every aspect of these Chapter 11 Cases has been highly complex

and, prior to reaching the global resolution that was embodied in the Plan, contested, and the

Debtors believe that this factor alone warrants extension of their Exclusive Periods.

B.       The Debtors Continue to Make Good Faith Progress Towards Reorganization

                    19.   The progress towards restructuring and the length of time a case has been

pending are considerations when determining whether there is “cause” to justify an extension of a



                                                   8
RLF1 21646250V.1
                   Case 18-12655-CSS      Doc 996      Filed 07/17/19    Page 9 of 12



debtor’s exclusivity periods. See In re Cent. Jersey Airport Servs., LLC, 282 B.R. at 183 (granting

an extension because the debtor almost completed the chapter 11 plan). When determining

whether there is sufficient progress, courts consider the success in negotiations with the creditors

and other stakeholders. See In re Pine Run Tr., Inc., 67 B.R. 432, 435 (Bankr. E.D. Pa. 1986)

(allowing a ninety-day extension because debtors were close to concluding negotiations that were

critical to reorganization); In re Swatara Coal Co., 49 B.R. 898, 899 (Bankr. E.D. Pa. 1985)

(authorizing an extension in light of the reasonable possibility that necessary negotiations will be

commenced and concluded); In re Serv. Merch. Co., Inc., 256 B.R. 744, 751 (Bankr. M.D. Tenn.

2000) (showing cash flow that was better than anticipated under the business plan was progress to

warrant a further extension).

                    20.   As discussed above, the Debtors, with the support of almost their entire

creditor body, have confirmed the Plan with the Bankruptcy Court and are progressing towards

emergence from these Chapter 11 Cases. The Debtors require regulatory approval for the Plan to

become effective, which will likely occur after the Debtors’ current Exclusive Periods would have

expired. As such, the Debtors request an extension of the Exclusive Periods to continuing pursuing

regulatory approval so that they may emerge from these Chapter 11 Cases as promptly as possible

without the distraction of another party potentially filing a competing chapter 11 plan.

C.       The Requested Extension Has a Proper Purpose

                    21.   The Exclusive Periods should give an “opportunity . . . to allow the debtor

time to satisfy all creditors and win support for its restructuring scheme and thus ensure its survival

as a business.” In re Geriatrics Nursing Home, Inc., 187 B.R. 128, 133 (D.N.J. 1995). The

requested extension should not be for an improper purpose, such as pressuring creditors. See, e.g.,




                                                   9
RLF1 21646250V.1
                   Case 18-12655-CSS     Doc 996       Filed 07/17/19   Page 10 of 12



In re Serv. Merch. Co., Inc., 256 B.R. 744, 751 (Bankr. M.D. Tenn. 2000) (finding no improper

purpose without objections suggesting otherwise).

                    22.   The Debtors are making this request for extension solely to continue

working towards obtaining regulatory approval for effectiveness of the Plan. As such, the Debtors’

request has a proper purpose.

D.       The Debtors Are Current On Payment of Postpetition Administrative Expenses

                    23.   In determining whether to grant an extension of exclusivity, courts also

assess a debtor’s liquidity and whether the debtor continues to pay its debts as they become due.

See In re Texaco, Inc., 76 B.R. 322 (Bankr. S.D.N.Y. 1987).

                    24.   The Debtors continue to manage their properties as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors continue to pay all

ongoing, ordinary course expenses and remain focused on assuring that all administrative expenses

are paid on time. Accordingly, this factor weighs in favor of granting an extension of the Exclusive

Periods.

E.       Relatively Little Time Has Elapsed Since These Chapter 11 Cases Were Commenced

                    25.   This is the Debtors’ second request for an extension of the Exclusive

Periods. The request comes less than eight (8) months into these Chapter 11 Cases. Considering

the contingencies and challenges facing the Debtors at the outset of these cases and that the Debtors

were able to reach a global settlement that paved the Debtors’ path to emergence, the Debtors have

proceeded through these Chapter 11 Cases with speed and efficiency. As such, for all of the

reasons set forth above, the facts and circumstances of these cases demonstrate that sufficient cause

exists to grant the requested relief.




                                                  10
RLF1 21646250V.1
                   Case 18-12655-CSS      Doc 996       Filed 07/17/19   Page 11 of 12



F.       The Debtors Have Proposed A Viable Plan

                    26.   As discussed, the Debtors have already proposed, solicited votes on, and

obtained confirmation of the Plan. The Plan provides the Debtors with the means to emerge from

chapter 11 as a viable, competitive business.

                                              Conclusion

                    27.   The Debtors’ Chapter 11 Cases are moving towards a successful conclusion

and the Debtors are diligently working to get regulatory approval to have the Plan go effective as

soon as possible. The requested extension of the Exclusive Periods will allow this process to

continue in a rational manner, preserve enterprise value, and provide the Debtors with a fair and

reasonable opportunity to implement the Plan. Given the reasonable extensions requested under

the circumstances, the intent and purpose of section 1121 of the Bankruptcy Code will be squarely

met if the Court grants the relief requested herein.

                                                 Notice

                    28.   Notice of this Motion will be provided to (i) the Office of the United States

Trustee for the District of Delaware; (ii) counsel to the Creditors’ Committee (iii) counsel for the

DIP Agent, the DIP Lenders, and the Consenting First Lien Noteholders; (iv) counsel to the First

Lien Trustee; (v) counsel to the Collateral Trustee for the First Lien Notes; (vi) counsel to the ad

hoc group of Second Lien Noteholders; (vii) counsel to the Indenture and Collateral Trustee for

the Second Lien Notes; (viii) Trustee for the Intermediate HoldCo Notes; (iv) Trustee for the

HoldCo Notes; (x) counsel to the HoldCo Noteholders; (xi) the Securities and Exchange

Commission; (xii) the Internal Revenue Service; (xiii) the United States Attorney’s Office for the

District of Delaware; and (xiv) any other party that has requested notice pursuant to Bankruptcy

Rule 2002.



                                                   11
RLF1 21646250V.1
                   Case 18-12655-CSS    Doc 996         Filed 07/17/19   Page 12 of 12



                                       No Previous Request

                    29.   No previous request for the relief sought herein has been made by the

Debtors to this or any other court.

                    WHEREFORE the Debtors respectfully request entry of the Proposed Order

granting the relief requested herein and such other and further relief as the Court may deem just

and appropriate.



 Dated: July 17, 2019                   RICHARDS, LAYTON & FINGER, P.A.
        Wilmington, Delaware
                                         _/s/ Megan E. Kenney_____________________________
                                         Daniel J. DeFranceschi (No. 2732)
                                         Zachary I. Shapiro (No. 5103)
                                         Megan E. Kenney (No. 6426)
                                         One Rodney Square
                                         920 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         - and -

                                         WEIL, GOTSHAL & MANGES LLP
                                         Ray C. Schrock, P.C.
                                         Garrett A. Fail
                                         David J. Cohen
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007

                                         Attorneys for Debtors and Debtors in Possession




                                                   12
RLF1 21646250V.1
